 SHOREWOOD MANOR NURSING HOMEHarold R. Bursten and Dr.Robert Bursten,a Partner-ship,d/b/a Shorewood Manor Nursing Home &Rehabilitation CenterandLocal1199W,NationalUnion of Hospital and Health Care Employees,AFL-CIO. Case 30-CA-2582April 10, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn July 15, 1974, Administrative Law Judge WalterH. Maloney, Jr., issued the attached Decision in thisproceeding.Thereafter,Respondent and GeneralCounsel filed exceptions and supporting briefs, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' and1We do not adopt this portion of the Administrative Law Judge's Deci-sion concerning his discussion and treatment of Respondent's no-solicita-tion rule that was put into effect at the time of theorganizationalcampaignThere were no allegations in the complaint or by General Counsel at thehearing that the rule was unlawful on its face or that it was unlawfullypromulgated or discriminatorily enforced, and the issue concerning therule's legality was not litigated by the parties. Accordingly, we disavow theAdministrative Law Judge's conclusions that the "illegality" of the ruleprecludes Respondent from relying on it as a defense to any of the complaintallegations,and provides evidence of Respondent's animus bearingon "mat-ters specifically alleged "Although we have disavowed the Administrative Law Judge's statementthat Respondent could not use the rule as a defense, we nevertheless rejectRespondent's contention that it did not violate Sec. 8(a)(1) in two separateincidents involving employees Vella and Stapleton, respectively, because itwas merely policing said ruleWith respect to Stapleton, she testified without contradiction that Ad-ministrator Bursten questioned her whether she had been talking to em-ployee Bill Kaplan about the Union on the second floor of the nursing home.When she replied she had not seen Kaplan since lunchtime and even thenthey had not discussed the Union, Bursten asked her if she "was sure." Onlywhen she affirmed her previous answer did he stop questioning her. Thereis no mention of the rule in Stapleton's testimony Rather, the repeatedthrust of AdministratorBursten'sinquiry to her was directed towardswhether she was associating with Kaplan-whose vigorous advocacy for theUnion brought him two reprimands and ultimately discharge-and whetherthey were talking about the Union Interrogations into these matters havenothing to do with a no-solicitation rule, and constitute a violation of Sec.8(a)(1) of the Act because of their coercive intrusion into the exercise ofrights guaranteed employees under Sec. 7 of the Act.As to Vella, the facts establish that Bursten summoned her to his officewhere he accused her of "signing up people on the floors [a]nd do yourealizethat this is grounds for termination " We find that these remarks werephrased in such a broad and unqualified manner, specifying neither the time,nor the place, nor the persons allegedly solicited, that the only reasonableinterpretation to be placed on them was that they were intended to encom-pass Vella's union activities as a whole rather than merely being directedtowards the enforcement of the rule. Bursten's concluding remarks, that hewanted Vella to reevaluate her position with the Union, further supports thisinterpretation In these circumstances, we find that Bursten's conduct inconnection with this incident was not directed towards policing the no-331conclusions, of the Administrative Law Judge and to,adopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders theRespondent, Harold R. Bursten and Dr. Robert Bur-sten, Partnership, d/b/a Shorewood Manor NursingHome & Rehabilitation Center, its agents, successors,and assigns, shall take the action set forth in saidrecommended Order.MEMBER PENELI,O, concurring, in part,' and dissenting, inpart:The Administrative Law Judge found that, from thestandpoint of its scope as well as its timing, the no-solicitation rule posted on the company bulletin boardconstituted illegal interference with the employees' ex-ercise of their Section 7 rights. I do not agree.Regarding the scope of the rule, it proscribed unionactivity only during "working time," and expressly per-mitted solicitations on company premises during freetime.As such, the rule was clearly proper on -its faceunder the rationale set forth in theEssex Internationalcase.2-- Regarding the timing of the promulgation of theno-solicitation rule during the union campaign, I donot agree with the Administrative Law Judge that itjustifies the conclusion that Respondent acted with theintention or necessary effect of interfering with em-ployees' rights to organize. As noted above, the rulewas valid on its face, applying to working time only.Moreover, the rule carries with it its own justification,providing that "between now and the election, it isessential that every employee continue to render servicewe have always given to our patients." The Board hasheretofore recognized that the nature of a hospital'soperation and its facilities may provide cause for spe-cial consideration, in that organizing activity in hospi-talsmay be more disruptive of the productive activityinvolved, i.e., patient care, than that engaged inelsewhere.'Respondent might well have anticipatedsolicitationrule, but ratherwas designedto thwart Vella's union activitiesin violationof Sec. 8(a)(1) of the Act2EssexInternational,Inc.,211 NLRB 749 (1974).3 InGuyan Valley Hospital, Inc,198 NLRB 107 (1972),for example, weadopted the Trial Examiner'sDecision,which stated:[It]must be recalled that the Respondent's facility is not a manufactur-ing plant, it is a hospital And it is in the nature of hospitals that certainof the-working areas (hallways, elevators, stairs, patients' rooms, giftshops, etc.) are necessarily open to the use of patients and to visitors.Further, the hospital services ill individuals who, in their weakenedcondition, may readily be upset if they overhear antiunion-prounionContinued-217 NLRB No. 55 332DECISIONSOI; NATIONALLABOR RELATIONS BOARDan expansion of discussion and solicitationwith theonset of the union campaign. As this could have inter-fered with the productive effort of the hospital, I wouldfind that it was reasonable to stress the need for acontinuing effort to sustain patient services by way ofthe no-solicitation rule, and that in'so doing Respon-dent's conduct was not illegal.Furthermore,the rule restricts all solicitations in anevenhandedmanner,explicitly stating that "any otherkind of solicitation,such as for the United Fund, can-not be permitted[during working time]."I find nothingin the record to indicate that Respondent had appliedthe rule disparately by permitting solicitations for pur-poses unrelated to the organizing campaign.There isalso no indication in the record of any additional fac-tors or combination of factors which we have in thepast found necessary to rebut the presumptive validityof a rule banning solicitations only during worktime onthe basis of the timing of its promulgation,or dis-criminatory motivation.' Accordingly, I find, as in Se-quoyah Spinning Mills, Inc.,194 NLRB 1175 (1972),that the mere timing of promulgation of a facially validno-solicitation rule during a union organizing cam-paign,absent more,is insufficient evidence to supporta conclusion that the rule was discriminatorily moti-vated or enforced.I disavow the explicit and implicitfindings of the Administrative Law Judge that Respon-dent'sno-solicitation rule was either in itself illegalfrom the standpoint of scope or timing or that it wasimproperly applies and, therefore, could not be used byRespondent to defend any of its actions herein, or thatit provides strong evidence of union animus bearing onthe matters contested.My colleagues reject Respondent's contention that itdid not violate Section 8(a)(1) in two separate incidentsinvolving employees Stapleton and Vella because it waspolicing its no-solicitation rule. I agree with MembersFanning and Jenkins,for the reasons given by them,that,with respect to Stapleton, Administrator Bur-sten's interrogations have nothing to do with the ruleand constitute a violation of Section 8(a)(1) because oftheir coercive intrusion into the exercise of rights guar-anteed employees under Section 7 of the Act. Similarly,with regard to the Vella incident, I agree with themthat the only reasonable interpretation of Bursten's re-marks to Vella when he summoned her to his office wasthat they were intended to include Vella's union activi-ties as a whole and were not simply being directedtoward the enforcement of the valid no-solicitationarguments among employees while they(the patients) are in theirrooms or in the halls or elevators.And a hospitalneed not wait untilan untoward incident actually takes place before undertaking reason-able measures to anticipate and forestall such an occurrence. ,4 See, e.g.,Hosiery Corporation ofAmerica,175 NLRB 180 (1969);StateChemical Company,166 NLRB 455 (1967),Pepsi Cola Bottlers of Miami,Inc,155 NLRB 527 (1965)rule. I,therefore,concur in the finding that Bursten'sconduct was not directed towards policing the no-solicitation rule, but rather was designed to thwart Vel-la's union activities in violation of Section 8(a)(1).The Administrative Law Judge found two other vio-lations of Section 8(a)(1) by Bursten with which I donot agree.He found that Bursten coercively interro-gated Vella in violation of the Act. According to theAdministrative Law Judge, Bursten called Vella to hisoffice in an attempt to persuade her to abandon boththe union cause and its in-house leader,William Kap-lan. Vella's uncontradicted testimony regarding thisinterview was that in a private conversation in Bur-sten's officeMr. Bursten asked me if I was-well,he started offby stating that he thought that I was a more intelli-gent person than to have got involved with a radi-cal,with Bill Kaplan. And, he asked me if I knewBill's political history, to which I replied that Ihad. He told me that his books had been confis-cated or stolen sometime during the weekend.And, I replied that I knew nothing about it. AndIwas-I think I asked him what he meant bytellingme that. He didn't respond. "Bursten's question to Vella did not require her to dis-close her affiliation with the Union. Rather, the inquirywas directed solely as to her personal knowledge of afellow employee's political history, and the comment,while critical of Kaplan, cannot be regarded as coer-cive.I am thus unable to infer that Bursten unlawfullyinterrogated Vella, or that his remarks to her constitutea threat, expressed or implied. Accordingly, I do notadopt the Administrative Law Judge's finding that thisconversation violated Section 8(a)(1) of the Act.Contrary to the Administrative Law-Judge, I wouldnot find a violation of Section 8(a)(1) with respect toBursten's remarks to employees urging them to selectSEIU Local 150 over Local 1199W, National Union ofHospital and Health Care Employees, AFL-CIO. TheAdministrative Law Judge found that Bursten stated ata meeting of employees in September 28 that the usualcourse of nursing home employees to followwhen theywanted to organize was to become members of SEIULocal 150, not Local 1199W. He was also found to havereferred to Local 1199W as a radical out-of-state unionand to have stated that the union organizer for Local1199W had lied to the employees about Shorewood'sprofits margin.Apart from these disparaging remarks,which I view as in the nature of campaign propaganda,and not coercive or threatening in any respect, Bur-sten's comments amounted to no more than a whollylawful expression of views as to the relative merit of oneunion as compared to another.An employer is freeunder Section 8(c) to express his views as to whether SHOREWOOD MANOR NURSING HOMEhe prefers a union or no union, and in my view, byparity of reasoning, an employer is equally free to ex-press his preference between competing unions in theabsence of coercive remarks or financial or other pro-hibited assistance to either or any of them.In all other respects, I agree with my colleagues andthe Administrative Law Judge as to his Decision.DECISIONFINDINGS OF FACTWALTER H. MALONEY, JR, Administrative Law Judge: Thiscase came on for hearing before me on May 14 and 15, 1974,in Milwaukee, Wisconsin. The hearing was held upon a com-plaint, issued by the Regional Director for Region 30 of theBoard, which alleges that the Respondent Shorewood ManorNursing Home & Rehabilitation Center violated Section8(a)(1) and (3) of the Act.' In particular, the complaint al-leges that the Respondent unlawfully attempted to persuadeemployees to withdraw their support for the Union by solicit-ing support for a rival union, that is unlawfully interrogatedemployees concerning their union activities, that it threat-ened to take disciplinary action against employees for engag-ing in union activities, that it unlawfully issued disciplinarywarnings to employees for engaging in union activities, andthat it discriminatorily discharged William Kaplan and Ar-della Gee. Respondent' denies the commission of acts whichindependently violate Section 8(a)(1) of the Act, and assertsthat Kaplan and Gee were discharged for insubordination.Upon these contentions, the issues herein were drawn.ITHE UNFAIR LABOR PRACTICES ALLEGEDThe Respondent is a partnership composed of Harold R.Bursten and his brother, Dr. Robert Bursten. Since 1970 ithas operated a nursing and rehabilitation home in Shore-wood, Wisconsin. The home serves an average of 225 residentpatients and employs approximately 130 regular full-time andpart-time employees. An organizing drive was conductedamong the employees of the Respondent commencing in thesummerof 1973. While several employees were active in thiseffort, the undisputed and acknowledged in-house leader ofthis campaign was William Kaplan.Kaplan held meetings ofemployees at his home in the course of organizing the nursinghome. It was he who initially contacted representatives ofLocal 1199W. He leafletted employees in front of the nursinghome on several occasions, spoke on numerous occasions to1The principalformal papers in this case are as follows.charge filed byLocal 1199W, National Union of Hospital and Health Care Employees,AFL-CIO (herein called Union) on January 11, 1974; complaint issued onApril 19, 1974; Respondent's answer filed on April 29, 1974, hearing heldinMilwaukee, Wisconsin, on May 14 and 15, 19'74, briefs filed by theGeneral Counsel and the Respondent with me on June 17, 1974.2Respondent admits,and I find, that the Respondent is a partnershipwhich operates a nursing home in Shorewood, a suburb of Milwaukee,Wisconsin.In this business during the past calendar year.It derived grossrevenues in excess of $100,000 and received goods valued in excess of$10,000 from points and places outside the State of Wisconsin It is anemployer engaged in commerce within the meaning of Section 2(2), (6), and(7) of the Act. The Unionis a labor organization within the meaning ofSection 2(5) of the Act.333employees with a view toward soliciting their support, dis-tributed union buttons, and obtained the signatures of be-tween 40 and 50 employees on designation cards. His mostevident union activities are set forth below.Shortly after Bursten, the administrative head of the nurs-ing home, learned of the organizational effort, he held ameeting of employees in the chapel of the nursing home todiscuss the drive.'Approximately 60 or 70 employees at-tended this meeting, which took place on September 28, thedate on which the RC petition was filed. While Bursten hada number of points which he wished to discuss, the meetinghad no structured format. It was advertised and conductedas a "rap" session, a term frequently applied by the Respond-ent to its employee meetings to emphasize the informality ofthe occasions and also to encourage interest and attendanceamong the many college-age personnel whom it employs. Itwas Bursten's avowed purpose to use the occasion to countercertain "misrepresentations"concerning the nursing homewhich assertedly had been circulated at union meetings byLocal 1199W's staff organizer, Roger Jacobson. At this meet-ing, Bursten stated to employees that Jacobson had lied aboutthe finances of the Respondent at a union organizing meeting,making specific reference to a statement he attributed toJacobson that the Company was operating on a 22 percentprofit margin. Bursten stated to the assembled employees thatthis was not so, that in fact the Company was operating ata loss, and that his financial records were open for inspectionto substantiate his claim. Bursten made reference to so-calledTitle 19 rates, payments made to the nursing home by theState of Wisconsin under provisions of the Medicaid Pro-gram. He stated that while, in New Yoric State, medicaidpayments amounted to $65 per day per patient and wage ratesof nursing home personnel averaged $3 per hour, in Wiscon-sin the Title 19 rates were only $19 per day per patient, andhence the Respondent could only afford to pay employees $2per hour, regardless of what the pay scale might be in NewYork. In the course of his talk, he also touched on insuranceprograms and other company benefits.Various employees tookissuewith Bursten in the course ofthe rap session. Some addressed comments directly to himand others made audible "asides" in the nature of peanut-gallery remarks which emanated from the rear of the room.Bursten's principle adversary in the course of the rap sessionwas Kaplan, who repeatedly took issue with various of Bur-sten's statements.There is no contention that Kaplan used-profanity, vulgarity, or sarcasm, but it appears clear that thediscussion between the two men became heated and involved.J I take official notice of the fact that the Union filed a representationpetition in Case 30-RC-2158 on September 28, 1973, by which it soughtan election among all full-time and regular part-time employees of theRespondent, including licensed practical nurses. On October 9, the partiessigned an agreement for an election which was approved by the RegionalDirector on October 10. The election was held on November 9. The Unionwon by a vote of 67 to 49, with 8 votes challenged On November 15, theRespondent herein filed objections to the conduct of the election. On Janu-ary 21, 1974, a hearing was held on certain of the Respondent's objectionsOn February 7, the Hearing Officer issued a report in which he recom-mended that the remaining objections be overruled. On February 15, 1974,the Respondent filed exceptions to the Hearing Officer's Report On May31, the Board remanded the case to the Regional Director for a hearing onObjection 4, relating to matters allegedly spoken by a Board agent to thecompany observer at the election, on which issues no evidentiary hearinghad previously been held 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDKaplan claimed that the Union had talked with Shorewood'sexauditor and had obtained from him proof that the Re-spondent was financially able to pay better wages. In thecourse of the discussion, Bursten mentioned that the com-pany books had been temporarily missing, and also statedthat the lugnuts on the wheel of the Volkswagen had beenloosened to the point that the wheel of the car came off whilehe was driving on Oakland Avenue. Kaplan challenged Bur-sten to state whether he was accusing the Union of engagingin such tactics. Bursten stated that he was not directly doingso, but that he thought it peculiar that such events occurredjust when the organizing drive was in progress when they didnot happen before. Kaplan insisted that the Umon was nonvi-olent and that it did not engage in such tactics.In the course of his remarks, Bursten stated that the usualcourse for nursing home employees to follow when theywanted to organize was to become members of SEIU Local150, not Local 1199W. He spoke disparagingly of Local1199W, stating among other things that it was an out-of-stateunion and that it was a radical union. He claimed that Jacob-son, the Local 1199W organizer, had been fired by Local 150.Kaolan immediately retorted that, in his opinion, Local 150was a corrupt union, that Local 1199W was a progressive andeffective union, and that Jacobson had not been fired but hadquit Local 150 because of his belief that it was corrupt. Kap-lan took advantage of the rap session to complain about lowwages received by employees and about the lack of air-condi-tioning in the face of summer heat. Employee Kohls, ahousekeeper, complained about the lack of fans in the laun-dry during the summer months, and employees John Bur-feind, John Spence, and Kate Spence criticized the quality ofpatient care. Complaints were also voiced about mistakes onpaychecks attributable to the payroll clerk. Bursten repliedthat he was not aware of the heat problem in the laundry andthe kitchen, but contended that he had statistics establishingthat the-number of employees per patient was adequate andappropriate to provide a high quality of patient care. Themeeting broke up after about 45 minutes or an hourOn the following Monday, October 1, Bursten summonedKaplan to his office and spoke, with him there in the presenceof Kaplan's immediate supervisor, Mrs. Mary Beth Osinski,the director of the occupational therapy department. Burstentold Kaplan on this occasion that his behavior the previousFriday was rude and insubordinate. Kaplan's reply was thathe did not have to discuss union organizing matters withBursten and that the labor laws provided that he did not haveto answeranyof Bursten's questions. He denied being disre-spectful at the September 28 meeting. Bursten stated that hedid not care if Kaplan talked to him or not, but that he wouldnot tolerate rude and insubordinate conduct on Kaplan'spart. Bursten told Kaplan that, if he continued to be disre-spectful, his conduct would be grounds for termination. Kap-lan declined to make any further comment on this occasion.After the meeting in Bursten's office had concluded, Mrs.Onsinski told Kaplan privately that his behavior was causingtension in her department and that this tension was detract-ing from patient care. She told Kaplan that he lacked com-mon courtesy- and that his attitude should improve.Helen Vella was also summoned to Bursten's office for aconference in the presence of his supervisor, Mrs. SuzanneGroth, the director of nursing services. During the course ofthe September 28 rapsession,Miss Vella was heard to utterthe, word "bullshit." Bursten asked her if the remark had beendirected at something he had said, and she declined to an-swer. Bursten said that she had been soliciting union member-ships on the floors of the nursing home, and asked her if sherealized such actions were grounds for termination. MissVella denied doing so, saying she had only signed up peopleon her lunch hour.Burstensaid he did not want to hear ofher doing so. He also told her he would like to have herreevaluate her position in supporting the Union.Several days later, Vella was again summoned to Bursten'soffice.On this occasion, Bursten said he thought she wasmore intelligent than to get mixed up with a radical likeKaplan.Burstenasked her if she was aware of Kaplan'spolitical history. Vella said she knew about it.Bursten wenton to mention that the Company's financial records had beenmissing. Vella asked him what he meant by that remark, soBurstenchanged the subject.On or about October 10, Mrs.SuzanneGroth conducteda meetingof employees in thenursinghomedininghall, Thisareais frequented by employees during their breaktime inorder to obtain coffee which is available there. There is somedispute as to who was invited to attend thismeeting.A noticeannouncing the meeting was placed on bulletin boardsthroughout the building, although it was not introduced intoevidence at the hearing.It seemsplain that the notice wasdirected to all aides and orderlies, without qualification, andurged their attendanceat a meetingto be held in the diningroom at an appointed hour. Mrs. Groth testified that themeeting was in the nature of a rap session which she and herimmediate supervisory subordinate, Mrs. McGlone, wantedto hold because she had noticed that the emotional tempera-ture of her employeeswas rising.She wanted employees tohave an opportunity to air their gripes and possibly work outsolutions. There are 32 employees in this department. Esti-mates of attendance ranged from 7 to 20, depending on thepoint of the meeting to which reference is made.Kaplan, who is an orderly in the occupational therapydepartment, sought and obtained permission from GwenBalling,his immediate supervisor, to attend this meeting. Atthe outset of themeeting,Mrs. Groth told Kaplan that themeetingwas for nursing department -personnel, but she didnot request or direct him to leave.' Kaplan remained. Dur-ing the course of the meeting, Kaplan spoke emphatically insupport of the selling points in the Union's organizing drive,which by that time had reached the point of execution of a"stip" agreement for an election on November 9. While thereisno suggestionthat Kaplan used profanity, vulgarity, orsarcasm,or that he resorted to personal oradhominemat-tacks, thereisnodoubt that he was the most voluble em-ployee spokesman in attendance.Mrs.Groth inquiredwhether there were difficulties that some of the assembledaides and orderlies were encountering at their duty stations.Various employees spoke up, including Kaplan. Kaplan's4This point creates an unusual conflict in testimony, giving rise to a"reverse" credibility problem. Mrs Groth, a Company witness, stated twice,and quite emphatically, that she did not in fact request Kaplan to leave.Helen Vella, a Umon activist summoned by the General Counsel, testifiedthat, about three quarters of the way through the meeting, Mrs Groth askedKaplan to leave, although she reluctantly permitted him to remain. I creditMrs. Groth's version. SHOREWOOD MANOR NURSING HOMEcomments at the rap session were critical of working condi-tions at Shorewood Manor generally.He also commentedadversely about poor wages and the Respondent's assertedunwillingness to pay its employees a living wage. Other em-ployees complained about the policy of transfering or rotatingemployees from floor to floor without previous notice. Manyobjected strongly to this practice. Other employees presentcomplained about the quality of food which was served topatients, some felt that the load of patient care was too greatfor the staff to handle, and others complained about the lackof company fringe benefits.After the meeting concluded, Mrs. Groth complained toBursten that Kaplan had monopolized and disrupted themeeting,and furthercomplained that, as an occupationaltherapy orderly, he had no business being there at all. Thefollowingmorning,Mrs.Osinski askedGwen Ballingwhether she had given hun permission to attend. Miss Ballingsaid that Kaplan had misrepresented to her that the meetingwas an "in service," and on that basis she casually okayed hisattendance on the condition that he complete his chores in theOccupational Therapy Department.' She testified that shewould never have given him permission to attend if she hadrealized the meeting was limited to personnel in the nursingservices department.On or about October 12, Bursten called Kaplan into aconference in his office which he conducted in the presenceof Miss Balling. Bursten told Kaplan that he should not haveattended Mrs. Groth's rap session, and that he was disruptiveof the meeting. Kaplan replied that the meeting was for allaides and orderlies, including himself, and that he did nothave to comment further because of protections afforded tohim by the labor laws. Bursten told Kaplan not to be involvedin union activities or union solicitation except during lunchor break time, forbade him from leaving his department ex-cept on official business, forbade him from participating inmeetings which were none of his concern, and directed thata written notice be placed in Kaplan's personnel record thathe had left his place of duty.In mid-October,Bursten conducted a second rap sessionfor employees in the chapel. About 30 employees attended.At thismeeting, Bursten again mentioned that the lugnutshad been removed from the wheel of this car and that thecompany books had been stolen. He admonished employeesfor being so foolish as to listen to radicals like Bill Kaplan andHelen Vella, and insinuated some connection between themand the Union, on one hand, and the missing books andlugnuts on the other hand. He said that the nursing home waslosingmoney, a contention which Vella immediately chal-'There was much testimony concerning the difference between a "rapsession" and an "in-service,"as those terms are used at Shorewood Manor.The simple fact is that these terms have no universally accepted meaning.Employees are encouraged to attend"in-service"meetings, even thoughheld in another department, because they are deemed to be of an educationalnature and of benefit to all personnel engaged in patient care.Apparently"rap sessions"are not classified as "in-services"or vice versa,in the vocabu-lary of some personnel at Shorewood Manor. Whatever the jargon mightconnote,it is clear from the meeting notice which was generally circulatedthroughout the building that there were no specific exclusions from MrsGroth's rap session, that Kaplan had supervisory permission to go to thismeeting, whatever its designation, and that he had supervisory permission,however reluctant, to remain in attendance. I so find and conclude.335lenged.Bursten then went on. to discuss company insuranceand fringe benefits.During this same preelection period, Kaplan had a chancemeeting in the building with Mrs. Abby Trudeau, the formerhead of the housekeeping department.6Mrs. T-rudeauwarned Kaplan to "be careful"about his union activities, andtold him that a suggestion had been made at a supervisor'smeeting that the Respondent should get rid of Kaplan. Shewent on to wish Kaplan luck in his effors.Sometime in October,Bursten passed Susan Stapleton, alicensed practical nurse, as she was walking in a hallway. Hecalled her into his office and stated to her that she was seentalking to Kaplan about the Union on the second floor about1p.m. on that day. Stapleton denied it was true to whichBursten asked, "Are you sure?" to which Stapleton gave thesamereply.He then terminated the interview.Mrs. Helga Pfau became the director of the housekeepingdepartment about the middle of October. Shortly thereafter,she mentioned to the members of her staff that she would liketo transfer or rotate housekeeping aides from floor to floor.This suggestion met with considerable opposition.On Friday,December 28, she handed slips of paper to various housekeep-ing aides notifying them of their new floor assignments, effec-tive the following Monday. On the morning of December 28,she handed a notice to Mrs. Ardella Gee, who was thenworking on the second floor, instructing her to report to workthe following week on the first floor.' Gee asked Pfau whyshe was making the transfer,and Pfau replied that she wasdoing so in order to familiarize all of the housekeeping per-sonnel with all of the areas of housekeeping work. Gee repliedthat she had already worked on the first floor, implying thatshe was familiar with the area and the routine. Pfau insistedon the transfer, and Gee complained that she had cleaned upon the second floor behind another employee who left it ina less than satisfactory condition and felt it was unfair to besentto the first floor. When Pfau asked Gee whether she wasgoing to accept the transfer, Gee simply replied that she didwant to leave "her" floor. Pfau then said that if she did nottransfer, she would have to seek employment elsewhere.Gee immediately sought counsel and assistance fromanother housekeeping aide, Beverly Boyce. The two of themgathered together several other housekeeping aides who wereworking on other floors and went as a group to Bursten'soffice.When they arrived, Bursten was not in, but Pfau was.Pfau simply told them that Bursten was not in and instructedthem to go back to work. A while later, Pfau visited Gee again6Mrs Trudeau was the immediate predecessor of Mrs.Olga Pfau, thepresent incumbent in the position of director of the housekeeping depart-ment. Mrs.Pfau can fire individual employees and direct them in the per-formance of their duties She is admittedly a supervisor.I also conclude that,at the times material herein,Mrs. Trudeau was also a supervisor within themeaning ofthe Act.7 Both parties agree that the work on the second floor for a housekeepingaide is more arduous than a comparable assignment on the first floor Thereluctance of housekeeping aides and others to floor rotation does not stemso much from a reluctance to perform more exacting duties but from a desireto remain in contact with patients whom they knew and with daily routineswhich they were familiar. Mrs. Pfau described the feeling as a reluctance ofpersonnel to leave their respective niches.Her desire to rotate personnel wasto familiarize all personnel under her supervision with all facets of thenursing home housekeeping operation, so that, in event of absences orshortages of personnel, any housekeeping aide could readily be reassignedto fill any vacancy. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDand inquired whether she was going to accept` the transfer.Gee refused, and Pfau fired her. She wrote out a dischargeslip and handed it to Gee, requesting that Gee place a writtenacknowledgement on the slip. Gee refused!The next week, Gee returned to the nursing home to seeBursten. Gee, Bursten, and Pfau had a brief conference inBursten's office. Bursten told Gee that, in such matters aspersonnel assignment, he was leaving the matter in Pfau'shands and that he in effect had ratified her action in discharg-ing Gee for refusal to relocate her work station on the firstfloor.On January 10, 1974, a large number of employees, includ-ing Kaplan, received a notice in their pay envelopes from thecompany bookkeeepr whichread asfollows:MEMOTo:All PersonnelAll employees working the following shifts: 7:15 a.m.thru 3:30 p.m. 3:15 p.m. thru 11:30 p.m. night 11:15 p.m.thru 7:30 a.m. will be paid 7-3/4 hours which reflects thehours worked after deducting 1/2 hour for the mealbreak.In the past you have been paid 8 hours for the same shiftsdue to an error or misunderstanding in computing time.Business Offices/LaVina ParrishControllerImmediately upon receiving this notice, Kaplan and Vellagathered together a number of nurses aides, housekeepingaides, and others and went in a body to Bursten's office toinquire about this action and to protest it. When about 15 of16 employees arrived at Bursten's office, he was talking onthe telephone.When he finished his call, they entered theoffice at Bursten's invitation. Bursten looked to Kaplan andasked him what was the trouble. The initial response camefrom a nurse aide, Helen Irby, who proffered the notice inquestion to Bursten and voiced a complaint of how could thenursing home resort to this method of cutting wages whenwages were already so low to begin with. Bursten professedignorance of the memo, looked at it, and then said that it didnot apply to housekeeping aides, who worked differentshifts.'He requested housekeeping aides to leave the meet-ing. They left.Kaplan began to complain to Bursten that wages wereterribly low, that Bursten was never willing to bargain withthe Union despite the fact that the Union had won the elec-tion 2 months previously, and that he was avoiding his obliga-tion to bargain collectively by taking frivolous appeals in theSPfau denies that a confrontation ever took place in Bursten's officebetween herself and the assembled employees. I discredit this portion ofPfau's testimony and credit the corroborated versions supplied by the em-ployees who were present on this occasion.9 It has been a practice at the nursing home to require nurses aides toreport to work 15 minutes after the beginning of the normal shift hourworked by the nurses whom theyassist.The 15 minute interval gives nursescoming on duty an opportunity to review the condition of patients, as setforth in reports by the nurses going off duty, before beginning their dailyroutine, and before beginning to utilize the services of these assistantsrepresentation case. Bursten replied that he was not appealingthe representation case; rather it was his attorneys who weredoing so. At this point, Burstefi asked Kaplan to leave; Hesaid that the memo in question did not affect occupationaltherapy orderlies but was confined to nurses aides and, assuch, did not apply to Kaplan. Kaplan replied that he did notthink he should leave since he was their spokesman, andargued further to Bursten that if he could do this to nurses'aides, he could do the same thing to him. Kaplan told Burstenthat if he did not leave the meeting, he would be terminated.Kaplan refused to leave, and Bursten told him flat out thathe was fired. Kaplan still refused to leave, so Bursten calledthe Shorewood police and reported that a trespasser was onthe premises who refused to leave. During the ensuing fewminutes, Kaplan accused Bursten of subverting the demo-cratic process, but told Bursten he would leave if he wouldpromise to listen to the remaining personnel. Bursten said hewould not negotiate with anyone and that it was illegal tonegotiate at this point because an appeal of the representationcase was still pending. He refused to give Kaplan any assur-ance on any point because Kaplan had been terminated. Apoliceman appeared a few minutes later, and when he did,Kaplan left without further incident.The meeting continued a few minutes longer with thosestill remaining in the office. Among those remaining wereHelen Vella, a ward clerk, and Gerry Metcalf and SherryPage, who are nurses aides. Page asked Bursten if she wantedher to leave, as she worked a 6-to-2:30 shift as nurses aide andwas not on the shifts which suffered the cut back. Burstentold her to remain. Metcalf and Vella were not affected di-rectly by the cut in hours, although they are members of thenursing services department. They also remained. Burstencontinued to discuss the grievance with the employees whowere present. He promised to make some kind of equitableadjustment of the matter,, although nothing definite was ei-ther suggested or agreed upon. He did promise that the cutin wages would not be applied retroactively.II.DISCUSSIONAND ANALYSISA. The Independent Violations of Section 8(a)(1) of the ActThe General Counsel has not alleged that the no-solicita-tion ruleposted by the Respondent midway during the organ-izational campaign constituted a violation of Section 8(a)(1)of the Act, either by virtue of the scope of the rule or becauseof the timing of the announcement. Accordingly, no findingwill be made that the imposition of this rule isper seaviola-tion of the Act. However, because the existence of this ruleis woven into the fabric of this case and makes its appearancein connection with various allegations, more than passingattention must be given to it.It has long been held that a prohibitionagainst solicitingor engaging in union activities while on the job and on com-pany property during working hours is presumptively validunlesspromulgated or enforced for discriminatorypurposes.Serv-Air, Inc.,161 NLRB 382 (1966);Pepsi-Cola Bottlers ofMiami, Inc.,155 NLRB 527 (1965);Ward ManufacturingCompany, Inc.,152 NLRB 1270 (1965);Walton Manufactur-ing Company,126 NLRB 697 (1960). The premise for thisrule is that an employer may legitimately insist to his em- SHOREWOOD MANOR NURSING HOMEployees that worktime is for work and not for some collateralactivity.However, if it appears that the no-solicitation rulegoes beyond banning solicitations during worktime, or if itappears that the purpose of the rule is specifically to thwartan organizing drive, the promulgation and enforcement of therule constitute violations of Section 8(a)(1) of the Act.TelexCorporation,171 NLRB 1155 (1968);TRW, Inc.,161 NLRB690 (1966);Ulrad,185 NLRB 434 (1970);Central Power andLight Company,173 NLRB 287 (1968). Where therule an-nounced is ambiguous in its scope and content, the risk thatit is or can be construed as an unlawful prohibition againstthe exercise of Section 7 rights falls on the employer.N.L.R.B. v.HaroldMiller,d/b/aMiller-Charles andCompany,341 F.2d 870 (C.A. 2, 1965).The rule posted by the Company on its bulletin boardfollowing the commencement to the organizing drive read:NOTICE TO ALL EMPLOYEESA union from New York has filed a petition with theNLRB to hold an election on November 9 on the ques-tion of whether our employees want their union to repre-sent them in their dealings with management.Betweennow and the election,it is essential that every employeecontinue to render service we have always given to ourpatients. Accordingly, this notice serves as a reminder toeveryone about our longstanding policy that workingtime is for the care of patients and discussions or activi-tiesduring working timerelating to the union's organiza-tional attempts or any other kind of solicitation, such asfor the United Fund, cannot be permitted. Employeesviolating this rule will receive appropriate discipline,ranging from a warning to immediate discharge.Employees are free to carry on discussion and solicita-tions during their lunch hour or other nonworking time.Both by the timing of the posting of this notice and by thecontents of the notice, it is clear that it was promulgated toput the quietus on union activity at Shorewood Manor duringthe preelection period. The reference to "our longstandingpolicy" does not save it from the taint of illegality, since itclearly appears from testimony in the record that, prior to theonset of the organizing drive, the Respondent had no policywhatsoever forbidding solicitations on company time or com-pany premises by its employees. Moreover, this newly pro-mulgated rule against "discussions or activities during work-ing time relatingto theunion's organizational attempts" wasconstrued by 'the Respondent to prohibit employees fromvoicing prounion sentiments at employee gripe sessions, or"rap" sessions, specifically called by the employer for thepurpose of examining employee sentiment and the voicing ofemployee complaints. Just as worktime is for working, by thesame token, rap time is for rapping. If an employer provideshis employees a forum for this purpose, he can hardly beheard to complain when union sympathizers among them usethe occasion to voice union sentiments and to challengeprovocative antiunion statements. Bursten's construction ofhis no-solicitation rule was broad enough to prohibit voicingof prounion statements at company rap sessions,and hencewas aninterference with the exercise of Section 7 rights.Thus, from the standpoint of its scope as well as its timing,337the rule posted on the company bulletin boardwas an illegalinterference with protected rights. The acts of the Respond-ent hereinafter found to be illegal do not drive their unlawfulcoloration from considerations relating to the posted rule.However, the fact that this rule is illegal does preclude theRespondent from relying on it either to explain or defend itsactions. It also provides strong evidence of animus, whichbears on other matters specifically alleged.The complaint specifically asserts that the Respondent at-tempted to persuade its employees to withdraw their supportfor the Union by soliciting their support for a rival union.Such conduct has long been held to fall under the proscrip-tion of the Act.Abex Corporation Engineered Products Divi-sion,162 NLRB 328 (1966);Auburn Rubber Company, Inc.,156 NLRB 301 (1965);3313 Realty Corporation, t/a HiltonNursing Home,204 NLRB 107 (1973). In his speech to em-ployees in the chapel of the nursing home on September 28,Bursten disparaged the Charging Party, calling it a radical,out-of-state union and demeaning the status of Jacobson, itsstaff organizer. He also insinuated, without positively stating,that Local 1199W was responsible for vandalism and larcenyrelating to company property which had recently occurred.However, in his remarks, Bursten went beyond mere slanderby also suggesting to assembled employees that, instead ofLocal 1199W, they should select SEIU Local 150 if theywanted to join a union. I conclude that,inmaking such astatement, Respondent interfered with the Section 7 rights ofits employees in violation of Section 8(a)(1) of the Act.Early in October, Bursten summoned employee Vella to hisoffice in an attempt to pursuade her to abandon both theunion cause and its in-house leader, William Kaplan.In thiscourse of this antiunion effort, he inquired if she was awareof Kaplan's political history. At or about this same point intime, Bursten called employee Susan Stapleton into his officeand confronted her with theaccusationthat she had beenseentalking about the Union to Kaplan in the hall, an accusa-tion which required her to disclose whether or not she hadbeen doing so. She denied the accusation. I conclude that, bythe above-stated actions, the Respondent herein coercivelyinterrogated employees within the meaning of Section 8(a)(1)of the Act.Early in October, Supervisor Trudeau encountered Kaplanon the stairs and told him of a conversation which had takenplace at a supervisors' meeting in which the suggestion hadbeen made that Kaplan be terminated for his union activities.Mrs. Trudeau warned Kaplan to be careful. While this warn-ing was well-meant and was imparted in a friendly manner,its effect is necessarily intimidating. Accordingly, I concludethat,by these statements, Respondent violated Section8(a)(1) of the Act.Two warnings given by Bursten to Kaplan, and one givento him by Vella were not so friendly. Before considering thesubstance of these conversations, it is well to reflect first onthe rights and privileges of the parties in regard to the inci-dents which gave rise to these warnings,because these consid-erations bear not only on the nature of the warnings but alsoon the question of Kaplan's ultimate removal. The thrust ofBursten's warnings, as well as the terminationwhich theyforeshadowed, is that Kaplan and to a lesser extent Vellawere guilty of insubordination by their conduct at the generalrap session of September 28 and by Kaplan's conduct at the 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDnursing department rap session of October 10. In operatinga business and in carrying out the functions of management,an employer has the right to take measures aimed at main-taining order and discipline within his business.Normally,employee remarks and actions, performed in the course of anemployment situation and designed to embarass the employeror to impede the operations of the commercial enterprise inwhich it is engaged,are ample grounds for discipline, includ-ing warnings or discharge.A host of cases so hold.10How-ever,where activity protected by Section 7 or by Section8(a)(3) of the Act comes into play, the congressional policyembodied in the Act serves as marked limitation on the rightto reprimand or discharge an employee for what might ap-pear to be insubordination,because, when viewed from acertain limited perspective,much if not all Section 7 activityis by its nature"insubordinate." Section 7 certainly impingeson the common law right of an employer to run his businessas his sole and exclusive property. Employee conduct in thecourse of a grievance proceeding has long been held to beprivileged from employer reprisal,even though in a regularemployment context the same conduct might readily appearinsubordinate,because in such an arena, an employer and hisemployees address each other not as master and servant butas equals in an industrial or commercial community.BettcherManufacturing Corp.,76 NLRB 526 (1948);N.P. Nelson IronWorks, Inc.,80 NLRB 788 (1948);Guernsey-MuskingumElectric Cooperative,Inc.,124 NLRB 618 (1959);Thor PowerTool Company,148 NLRB 1379(1964),enfd.351 F.2d 584(C.A. 7, 1965);Huttig Sash and Door Company,154 NLRB1567 (1968);Hugh H. Wilson Corporation,171 NLRB 1040(1968),enfd. 414' F.2d 1345(C.A. 3, 1969);Crown CentralPetroleum Company,177 NLRB 322 (1970),enfd.430 F.2d724 (C.A. 5, 1970).Carbet Corporation,191NLRB 892(1971);Will and Baumer Candle Company,206 NLRB 772(1973).As this status is derived from Section 7 of the Act, itis immaterial whether the conduct in question takes place inthe processing of a formal grievance through conventionalgrievance machinery with the assistance of a recognized bar-gaining agent,or directly between employees and their em-ployer in situations where no recognized bargaining agentexists.As the Seventh Circuit pointed out long ago, "Aproper construction[of Section 7] is that the employees shallhave the right to engage in concerted activities even thoughno union activity be involved,or collective bargaining con-templated."N.L.R.B.v.PhoenixMutualLifeInsuranceCompany,167 F.2d 983, at 988, (C.A. 7, 1948), cert. denied335 U.S. 845.In the present case, Bursten held a rap session for theavowed purpose of stimulating employee participation. Thismod description of the September 28 meeting is the em-ployer's own terminology.In the course of the meeting, Burs-ten made several statements which were clearly provocativeof a hostile reaction.He disparaged Local 1199W in the mostunflattering terms, calling its staff organizer a liar, claimed he10Martin Theatres of Georgia, Inc,169 NLRB 108 (1968),Steve AloeFord Inc.,179 NLRB 229 (1969);Calms Combining Company,184 NLRB914 (1970);Hunter Division, Robbins and Myers, Inc,173 NLRB 710(1968);Southwestern Bell Telephone Company,190 NLRB 427 (1971);American Beef Packers, Inc,196 NLRB 875 (1972),Packer Sales Corpora-tion,199 NLRB 912 (1972);Passaic Crushed Stone Co., Inc,206 NLRB 811(1973)was fired from his previous job, and hinted without actuallysaying, that Local 1199W was guilty of criminal conduct.Bursten could easily have anticipated a spirited rejoiner fromUnion adherents in attendance, and that is just exactly whathe got. The meeting resulted in a direct confrontation be-tween two leading protagonists. As Kaplan described themeeting, the exchange of remarks"flowed."He would"flow" and then Bursten would "flow." Bursten objected tobeing interrupted by Kaplan, but he never objected to a gen-eral format involving the ebb and flow of comments voicingemployee sentiment. What Bursten really objected to was theability and the spunk of an articulate and persuasive unionspokesman in countering his antinunion remarks. Kaplanseized on the opportunity to turn the rap session to unionadvantage, and this was his principal sin. While Burstenwanted to hold a "rap" session, he did not want to "let it allhang out." The fact that the exchange between the two in-dividuals became heated was not only understandable, but, inthe light of Bursten's provocative remarks, almost unavoida-ble.However, such a spirited disputation, taking place insuch a privileged circumstance, does not amount to .insubor-dination.When, on the following Monday morning, BurstencalledKaplan on the carpet and threatened to fire him forengaging in such activities,he was in effect warning Kaplannot to do what Section 7 gives him the right to do, andKaplan indicated as much to Bursten on that occasion. Ac-cordingly, Bursten'swarning violates Section 8(a)(1) of theAct. I so find and conclude.The same rationale holds true of the October 10 incidentinvolving the meeting conducted by Mrs. Groth and Mrs.McGlone. This meeting was held on the same day that theRegional Director approved an agreement between the Com-pany and the Union setting November 9 as an election date.It was called by Mrs. Groth because she felt that employee"temperatures were rising." It was also designed to follow thesame informal,unstructured pattern of Bursten's earlier dis-cussion session.Much has been made about the fact thatKaplan was not supposed to attend this session. This conten-tion is a track-covering afterthought dreamed up by middle-management when they too were called on the carpet. Kaplanhad specific permission to attend, and, had he sat quietly inattendance throughout the meeting his presence would neverhave been the subject of a second disciplinary warning nor ofan unfair labor practice proceeding. Kaplan's fault was notthat he attended but that he spoke up, again turning to unionadvantage a meeting aimed at pacifying employees during thecourse of a representation election campaign. As in the caseof the earlier meeting, no one suggests that Kaplan usedvulgarity, profanity, or resorted to personal orad hominemremarks. He talked a lot, and what he said was to press unionargumentsin thepending election concerning low wage ratesand poor working conditions. However, at no time was heasked to leave. For these remarks, Kaplan was severely chas-tised by Bursten, and given further instructions limiting hisunion activities. In so reprimanding Kaplan, the Respondentagainviolated Section 8(a)(1) of the Act.In the aftermath of the September 28 meeting, Vella wasalso summoned to Bursten's office. After discussing the lan-guage which she employed at the meeting, Kaplan warnedher about soliciting union memberships on company propertyand asked her to reevaluate her position in support of the SHOREWOOD MANOR NURSING HOMEUnion.In making a broad and unqualified threat to dischargeVella for solicitingunion memberships on companyproperty,Bursten violated Section8(a)(1) of the Act.The Dischargeof Ardella GeeThere is no doubt that Ardella Gee was a union supporterand gave more than lip service to the union cause. The prob-lem presented by the General Counsel's contention lies inestablishing some causal connection between Gee's admittedunion activity and her removal from the Respondent payroll.On December 28, Gee, as well as all other housekeepers, wasinformed by Pfau that they were being reassigned to otherfloors. Pfau's rationale in rotating housekeeping personnelmay have been questionable in the eyes of her employees, buther right to make these changes was well within her preroga-tives. There is no suggestion that her decision was promptedby discriminatory or antiunion motives, or that Gee wassomehow being singled out for special treatment. Had Geecomplied with Pfau's directive, there is little doubt but thatshe would still be on the Company's payroll. However, forreasons which have only been vaguely articulated, Gee de-clined to accept the reassignment and told Pfau of her feeling.Appreciating the delicacy of the situation, and thereby evi-dencing a genuine desire to retain Gee as an employee, Pfaudid not immediately press the point but allowed matters tostand temporarily with a warning that, if Gee persisted in herrefusal, she would be terminated. Gee and others attemptedby concerted action to bring pressure to bear in support oftheir dislike for thereassignmentorder but Pfau stood fast.It was not until Gee was ordered for the second time to accepta reassignment from the second floor to the first floor thatPfau terminated her. At this point, Pfau had only twoalternatives-to rescind the order as to Gee, or to terminateher, since Gee persisted in a refusal to obey.The General Counsel argues that the precipitating cause ofthe discharge was the effort of Gee and others to bring pres-sure through concerted protected activity to force Pfau torescind her order. This argument ignores a sequence ofevents, established by Gee's own testimony, that Pfau hadgiven Gee the choice of complying or leaving before, and notafter, Gee and her-fellow employees went as a body to Bur-sten's office.What occurred after this exercise of Section 7rights was that Pfau carried out a previously announced in-tention, when she again repeated her directive to Gee and Geeagain declined to obey it. By persisting in a refusal to obey,Gee sealed her own fate.In my judgment, Gee was guilty of a clear and repeatedrefusal to accede to a legitimate order relating to the actualperformance of duties she was being paid to perform, and assuch was insubordinate in the proper application of that term.Itwas such insubordination, and no other reason, thatprompted Pfau's decision to fire Gee. Accordingly, I con-clude that Gee was discharged for cause, and in so conclud-ing, will recommend that the Board dismiss paragraph 7 ofthe complaint herein.C. The Discharge of William KaplanThe discharge of William Kaplan is quite another matter.He was not discharged for refusing to obey an order relating339to the performance of services on behalf of his employer. Hewas discharged in the midst of engaging in union activities,and in concerted, protected, activities because he persisted inengaging in such activities. It is such conduct the Respondentcalls insubordinate.--By January 10, 1974, Kaplan was already well establishedin the mind of the Respondent'smanagement not as justanother union activist but as the No. 1 union champion onits payroll. As "Numero Uno," Kaplan had already incurredthe wrath of Bursten on more than one occasion because ofhis similar and repeated "insubordinate" conduct. On thisoccasion, employees throughout the bargaining unit, includ-ing Kaplan,had received a summary notification with theirpaychecks to the effect that employees working on certainstated shifts would suffer a cut in pay equal to one-fourth ofan hour's pay per day. The notice triggeredan immediateresponse in the form of a visitation to the office by about 15employees drawn from various departments of the nursinghome. It came as no surprise to Bursten that Kaplan wasleading the delegation,and he looked to Kaplan to explainwhat the protestwas allabout. Another employee, Irby, actu-ally presentedBurstenthe notice from the company book-keeper announcing a cut in pay.After reading the notice, Bursten explained that it appliedonly to certain nurses aides who reported to work at the hoursstated thereon, and that the notice did not affect the wagesof other personnel. He asked the housekeeping aides whowere in attendance to leave the meeting and they did. Heasked Kaplan to leave since he was not a nurses aide whosepay was affected, and he refused to leave. Bursten did not askHelen Vella, a ward clerk, to leave, nor did he ask SherryPage, a nurses aide who worked a shift which did not undergoa pay cut, to leave, despite the fact thatPagebrought this factto his attention. Bursten's reason for permitting them to staywas that they were employed in the same department withemployees whose pay was affected.Kaplan told Bursten that lie was not leaving because hewas the spokesman for the affected employees. This argumentfailed to impress Bursten.When Kaplan repeated his refusalto leave, Bursten fired him summarily and called the policewhen Kaplan refused to vacate the premises forthwith. Dur-ing the interval before the police arrived, Kaplan stated thathe would voluntarily leave if Bursten would assure him thathe would actually listen to employees in the Nursing Depart-ment. Bursten would make no such assurance.Kaplan alsocomplained to Bursten that he was making a mockery out ofthe democratic process by filing frivolous objections to theelection which the Union had won 2 months previously. AfterKaplan left, the grievance meeting between Kaplan andthe remaining employees continued for approximately 15minutes.In eliminating Kaplan both from the meeting and from thebargaining unit,Bursten succeeded in eliminating theUnion's most effective and articulate spokesman. Kaplanpossessed a university degree and had taken postgraduatecourses, so it is not surprising that many other employees inmenial classificationswho lackedhis academic training andbackground looked to him as their spokesman and leader.Even though the election had taken place several -weeks ear-lier, employer objections were then (and still are) pending.But for Kaplan, there is little doubt that the organizational 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign would have gotten off the ground or that the Unionwould have achieved so substantial a victory at the polls. Ofnecessity,Bursten was(and still is)looking forward to thepossibility of a second election, and without Kaplan aroundto challenge and contradict him, his chances of victory at asecond go-around-would be greatly improved.Bursten was not free to circumscribe the Section 7 rightsof Kaplan or any other employee by imposing on them limita-tions derived from his own internal departmental structure.Kaplan was a member of the same wall-to-wall bargainingunit as were the nurses aides whose pay was being cut by thememorandum under discussion.As such,he was affected, ifonly indirectly, by the Company's action and he attempted toexplain this fact to Bursten.Moreover,Bursten was not free,even in the circumstances where no recognized bargainingagent was in the picture, to pick and choose for his employeesthe spokesman who is to voice their complaint. This is whatBilrsten was attempting to do when he ordered Kaplan outof the room while permitting others to remain. When Kaplanrefused to abideby thislimitation on his statutory rights,Bursten fired him. In so doing,Bursten unlawfully interferedwith the Section 7 rights of Kaplan and all other employees,in violation of Section 8(a)(1) of the Act. By removing fromthe payroll a known union adherent who was in the act ofperforming functions he felt required to perform by virtue ofhis leadership in theunion organizingdrive,Bursten alsoviolated Section 8(a)(3) of the Act. I so find and conclude.-G & W Electric Specialty Company,154 NLRB 1136 (1965);The Masonic and Eastern Star Home of the District of Co-lumbia,206NLRB 789 (1973);CarterCarburetorCorporation v. N.L.R.B.,140 F.2d 714 (C.A. 8, 1944);Mod-ernMotors, Inc. v. N.L.R.B.,198 F.2d 925 (C.A. 8, 1952);N.L.R.B. v. KennamentalInc.,182 F.2d 817 (C.A. 3, 1950);N.L.R.B.v.PhaostromInstrumentandElectronicsCompany,344 F.2d 855 (C.A. 9, 1965);NLR.B. v. H. A.Holcombe d/b/a Holcombe Armative,325 F.2d 508 (C.A. 5,1963);N.L.R.B. v. Pepsi-ColaBottlingCompany of Miami,449 F.2d 824 (C.A. 5, 1971);N.L.R.B. v. J I Case,Betten-dorf Works,498F.2d 919 (C.A. 8, 1952);N.L.R.B. v. PhoenixMutual Life Insurance Company, supra,(C.A. 7, 1948);,N.L.R.B. v. Thor Power Tool Company, supra,(C.A. 7,1965);N.L.R.B. v. Illinois Tool Works,153 F.2d 811 (C.A. 7, 1946);N.L.R.B. v.Washington Aluminum Company,370 U.S. 9(1962).Upon the foregoing findings of fact, and upon the entirerecord considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent,Harold R. Bursten and Dr. Robert Bur-sten,d/b/a Shorewood Manor Nursing Home&Rehabilita-tion Center,is an employer engaged in_ commerce and inoperations affecting commerce within the meaning of Section2(2), (6), and(7) of the Act.2.Local 1199W,National Union of Hospital and HealthCareEmployees,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.3.By discharging William Kaplan for engaging in unionactivities,as found above, Respondent violated Section8(a)(3) ofthe Act.4. By the acts and conduct set forth in Conclusion of Law3; by discharging William Kaplan, also because he engaged inconcerted, protected activities; by attempting to persuade em-ployees to withdraw their support for the Charging Party bysoliciting support for another union;by interrogating em-ployees concerning their union activities;and by threateningemployees with discharge and issuing them disciplinarywarnings because they engaged in union activities or in con-certed,protected activities,the Respondent herein violatedSection8(a)(1) of the Act.5.Theaforesaid unfair labor practices have a close, inti-mate, and substantial effect on interstate commerce,, withinthe meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices,I will recommend that it be ordered tocease and desist therefrom, and to take certain affirmativeactions designed to effectuate the policies and purposes of theAct. The recommended Order shall provide that the Re-spondent be required to offer to William Kaplan reinstate-ment to his former or a substantially equivalent job and tomake him whole for loss of earnings in accordance with theWoolworthformula,"with interest computed thereon at 6percent per annum.I will also recommend that the Respond-ent be ordered to cease and desist from engaging in a repeti-tion of the conduct found to be illegal, or in any conductwhich interferes with rights protected by Section 7 of theAct,12 and that it be required to post a notice advising itsemployees to this effect.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER' 3Respondent,Harold R. Bursten and Dr.Robert Bursten,d/b/a Shorewood Manor Nursing Home & RehabilitationCenter,and its agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees in regard to hire or tenure of employment, or anyterm or condition of employment,because of their union orprotected concerted activities.(b) Interrogating employees concerning their union activi-ties.(c)Attempting to persuade employees to withdraw theirsupport from one union by soliciting support for anotherunion.11F W Woolworth Company,90 NLRB 289 (1950),12NL.R.B. v. EntwistleManufacturing Company,120 F.2d 532 (C.A. 4,1941).13 In the event no exceptionsare filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of theRules and Regulations,be adopted by theBoardand becomeits findings, conclusions,and order,and all objectionsthereto shall bedeemed waivedfor all purposes SHOREWOOD MANOR NURSING HOME(d) Threatening employees with discharge or issuing themdisciplinary warnings because they have engaged in unionactivities or in concerted, protected activities.(e) By anymeansor in any manner interfering with, re-straining,or coercing employees in the exercise of rights guar-anteed to them by Section 7 of the Act.2.Take the following affirmative action designed to effec-tuate the purposes and policies of the Act:(a) Offer to William Kaplan immediate and full reinstate-ment to his former position, or in the event his former posi-tion no longer exists, to a substantially equivalent position,without prejudice to his seniority or to other rights he pre-viously enjoyed, and make him whole for any loss of paysuffered by reason of the discrimination found, in the mannerdescribed above in the section entitled "The Remedy."(b)Remove from any company records any warningsplaced therein becauseWilliam Kaplan engaged in unionactivities or concerted protected activities, as found herein.(c)Preserve, and upon request, make available to theBoard or its agents for examination and copying all payrolland other records necessary to analyze the amount of back-pay due under the terms of this order.(d) Post at Respondent's place of business at Shorewood,Wisconsin,copiesof the attached noticemarked"Appendix."" Copies of said notice, on forms provided bythe Regional Director for Region 30, after being duly signedby Respondent's representative shall be posted immediatelyupon receipt thereof, and be maintained by the Respondentfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily placed. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced,or covered over by any other material.(e) Notify the Regional Director for Region 30, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.341IT IS ALSO RECOMMENDED that insofar as the complaint al-leges matters not found herein to have violated the Act, thecomplaint is hereby dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT solicit support for any union by request-ing employees to withdraw their support for anotherunion.WE WILL NOT interrogate employees concerning theirunion sympathies and activities.WE WILL NOT threaten employees with discharge or is-sue disciplinary warnings because employees have en-gaged in union activities or in concerted protected activi-ties.WE WILL NOT discharge or otherwise discriminateagainst employees in the hire and tenure of employmentbecause they have engaged in union activities or in con-certed protected activities.WE WILL NOT, by any means or in any manner, inter-fere with, restrain, or coerce any employees in the exer-cise or rights guaranteed to them by Section 7 of the Act.WE WILL offer to William Kaplan full and immediatereinstatement for his former or substantially equivalentemployment and make him whole for any loss which hehas suffered, with interest at 6 percent per annum. Allof our employees are free to become or remain membersof Local 1199W, National Union of Hospital and HealthCare Employees, AFL-CIO, or any other labor organi-zation.14 In the event the Board's Order in enforced by a Judgment of the UnitedHAROLD R. BURSTEN AND DR ROBERTStates Court of Appeals, the words in the notice reading "Posted by OrderBURSTEN d/b/a SHOREWOOD MANORof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNURSING HOME & REHABILITATIONNational Labor Relations Board."CENTER